United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Raleigh, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1239
Issued: December 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 26, 2011 appellant, through her representative, timely appealed the March 23,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed
the denial of her claim for a schedule award. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.2

1
2

5 U.S.C. §§ 8101-8193.

The record on appeal includes evidence received after the Branch of Hearings & Review issued its March 23,
2011 decision. The Board’s appellate review is limited to evidence that was in the case record at the time OWCP
issued its final decision. 20 C.F.R. § 501.2(c)(1) (2011). Accordingly, any new evidence received after the
March 23, 2011 decision will not be considered on appeal, but can be submitted to OWCP along with a request for
reconsideration.

ISSUE
The issue is whether appellant has a ratable impairment of the lower extremities due to
her accepted lumbar condition.
FACTUAL HISTORY
Appellant, a 61-year-old retired distribution clerk, injured her lower back in the
performance of duty on January 19, 2007. OWCP initially accepted her claim for displaced
lumbar disc L4-5 without myelopathy. In April 2010, it expanded the claim to include lower
extremities radicular syndrome as an accepted condition.3
On May 24, 2010 counsel filed a claim for a schedule award on appellant’s behalf. He,
however, did not submit an impairment rating from her personal physician. OWCP subsequently
forwarded the case file to its district medical adviser (DMA) for review.
In a report dated June 23, 2010, the DMA, Dr. Howard “H.P.” Hogshead, a Boardcertified orthopedic surgeon, reviewed the record, including the results of appellant’s most recent
physical examination dated March 18, 2010. He noted, inter alia, that the latest examination
revealed “‘no radiating pain past the buttocks.’” The March 18, 2010 second opinion
examination also revealed “no notable decrease in sensation.” Although there was a reported
loss of motor strength on the right (4+/5), it was noted that “[s]trength [was] limited by
subjective discomfort.” Based on his review, the DMA explained that there was no
demonstrated objective evidence of radiculopathy. As such, he found zero impairment of either
lower extremity.
On August 10, 2010 OWCP forwarded a copy of the DMA’s report to appellant and
advised her to submit the report to her treating physician for his review and comment regarding
the extent of any lower extremity impairment pursuant to the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2008).
OWCP subsequently received August 23, 2010 treatment notes from appellant’s
physician, Dr. Dwayne E. Patterson, a Board-certified physiatrist, who reported that she was seen
for routine follow-up regarding her work-related chronic low back pain. Appellant was there to
obtain refills of her pain medications, which included hydrocodone and Relafen. Dr. Patterson’s
“[impression]” was “[c]hronic low back pain with lower extremity radicular syndrome with
stenosis, spondylolisthesis.” He refilled appellant’s prescriptions and encouraged her to provide
him copies of her lab work from her primary care physician. Dr. Patterson indicated that she
should continue taking Relafen, and he advised her to schedule another follow-up in six to nine
months.

3

OWCP expanded the claim based on the March 18, 2010 report of Dr. Stephen G. Struble, a Board-certified
orthopedic surgeon and its referral physician, who diagnosed L4-5 disc herniation. Dr. Patterson also noted residual
radiculopathy, right greater than left, buttock pain with prolonged periods of sitting and difficulty lifting objects. He
stated that appellant’s lower extremity radicular syndrome was work related.

2

In a decision dated August 10, 2010, OWCP denied appellant’s claim for a schedule
award.
Counsel requested a hearing, which was held on January 14, 2011. Pursuant to his
request, OWCP’s hearing representative held the record open for at least 30 days posthearing so
that counsel could submit an impairment rating under the A.M.A., Guides (6th ed. 2008).
However, OWCP did not receive any additional medical evidence within the allotted timeframe.
By decision dated March 23, 2011, the Branch of Hearings & Review affirmed OWCP’s
August 10, 2010 decision denying appellant’s claim for a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).6
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.7 Neither FECA nor the regulations provide
for the payment of a schedule award for the permanent loss of use of the back or the body as a
whole.8
ANALYSIS
The sixth edition of the A.M.A., Guides provides a specific methodology for rating spinal
nerve extremity impairment.9 It was designed for situations where a particular jurisdiction, such
as FECA, mandated ratings for extremities and precluded ratings for the spine.10 The
impairment is premised on evidence of radiculopathy affecting the upper and/or lower
4

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Id. at, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
7

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

8

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.
(January 2010).
10

Id.

3

extremities.11 The DMA reviewed Dr. Struble’s March 18, 2010 report and specifically noted
his finding of “‘[n]o radiation past the buttock.’” Appellant’s pain was reportedly limited to the
bilateral buttock area, right greater than left. Additionally, she had no lower extremity sensory
deficit. Appellant also had full motor strength in her left lower extremity. As to the right lower
extremity, Dr. Struble reported 4+/5 motor strength. However, he commented that appellant’s
“[s]trength [was] limited by subjective discomfort.” The DMA concluded that there was “no
demonstrated objective evidence of a radiculopathy.” As such, he correctly found that appellant
did not have a ratable lower extremity impairment under the A.M.A., Guides (6th ed. 2008).
Appellant bears the burden of establishing entitlement to benefits under FECA.12 OWCP
attempted to assist her in securing a lower extremity impairment rating from her physician, but
Dr. Patterson did not provide an appropriate rating. While his August 23, 2010 treatment records
noted an impression of “[c]hronic low back pain with lower extremity radicular syndrome....”
Dr. Patterson did not provide specific physical or neurological findings that might otherwise
support his diagnoses.13 In this instance, the DMA properly utilized Dr. Struble’s March 18,
2010 report and determined that appellant’s latest examination findings did not demonstrate any
lower extremity impairment. The Board finds that the DMA’s June 23, 2010 impairment rating
conforms to the A.M.A., Guides (6th ed. 2008), and thus, represents the weight of the medical
evidence regarding the extent of appellant’s lower extremity impairment.
Appellant may request a schedule award or increased schedule award at anytime based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
Appellant has not established that she has a ratable impairment of the lower extremities.

11

Id.

12

E.g., G.T., 59 ECAB 447, 450-51 (2008).

13

The attending physician should describe the impairment in sufficient detail to permit clear visualization of the
impairment and the restrictions and limitations which have resulted. The description should include the loss in
degrees of active and passive motion of the affected member or function, the amount of any atrophy or deformity,
disturbance of sensation or other pertinent description of the impairment. Under the sixth edition of the A.M.A.,
Guides (2008), clinical history is also important in the diagnosis-based grid that ranks impairment within classes of
severity. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3a(2).

4

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

